                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF ILLINOIS
                             EASTERN DIVISION

RIDDELL, INC.,                     )
                                   )
     Plaintiff,                    )
                                   )       Civil Action No.: 1:16-cv-4496
      v.                           )
                                   )       Judge Matthew F. Kennelly
KRANOS CORPORATION d/b/a SCHUTT    )
SPORTS,                            )
                                   )
     Defendant.                    )
                                   )


 DEFENDANT’S MOTIONS FOR JUDGMENT AS A MATTER OF LAW, MOTIONS
          FOR A NEW TRIAL, AND MOTION FOR REMITTITUR
       Schutt respectfully moves this Court for a new trial on the issue of reasonable

royalty damages. “A new trial may be granted if the verdict is against the clear weight of the

evidence, the damages are excessive or the trial was unfair to the moving party.” Miksis v.

Howard, 106 F.3d 754, 757 (7th Cir. 1997). There is not any basis for the jury’s award to

Riddell of 10% of Schutt’s (approximately) $50,000,000 in accused helmets with a Vengeance

shell (“Product”) revenues. (Dkt. No. 351.) The jury’s royalty base is impermissible as an

improper application of the entire market value rule. The jury’s royalty rate is impermissible

because it bears no relation to any relevant royalty rate evidence presented at trial. Schutt also

requests a new reasonable royalty damages trial with respect to Asserted Claim 58 of the ‘818

patent and Asserted Claim 6 of the ‘118 patent. Riddell has not presented any evidence whether

or to what extent the features of those claims contribute to consumer demand for apportionment

purposes.   Absent any evidence on that issue, there is no defensible basis for the jury’s

reasonable royalty damages award with respect to those two claims.           Alternatively, Schutt

requests that the Court offer Riddell a remittitur. Under the maximum recovery rule, the highest

possible reasonable royalty award supported by the evidence is $862,695.

       Schutt also moves this Court for Judgment as a Matter of Law that Schutt’s

infringement of the Asserted Claims was not willful.             “Under Rule 50, a court may

enter judgment as a matter of law when it finds that a reasonable jury would not have a legally

sufficient evidentiary basis to support its verdict.” Martinez v. City of Chicago, 900 F.3d 838,

844 (7th Cir. 2018) (citing Fed. R. Civ. P. 50(a)(1)).       There is no support for the jury’s

willfulness finding. Schutt’s infringement, if upheld on appeal, was nothing more than typical

infringement that does not rise to the level of egregious misconduct. At all relevant times, Schutt

operated under the reasonable belief that the Asserted Claims were invalid. Schutt introduced its



                                                1
Vengeance helmet to market years before the patents-in-suit issued. Schutt simply borrowed the

claimed features of the Asserted Claims from pre-existing Schutt helmets. Indeed, Schutt owns

intellectual property that covers a rear offset and aligned vent openings—two of the three

claimed features of the patents-in-suit. Riddell’s 15-month delay after the issuance of the

patents-in-suit to sue Schutt also contributed to Schutt’s belief that its sale of Vengeance helmets

did not infringe a validly issued patent. The only conclusion that the Court can reach on this

record is that Schutt’s infringement, if any, was not wanton, malicious, and/or bad faith. The

Court should grant Schutt JMOL of no willful infringement.

       Schutt also requests that the Court grant its motion for Judgment as a Matter of

Law that the Accused Products do not infringe Asserted Claim 6 of the ‘118 patent. Claim

6 of the ‘118 patent states that “the side wall [of the raised central band] has a curvilinear

configuration as it extends between the crown region and the rear region of the shell.” (PTX001

at claim 6.) The Court construed the term “curvilinear configuration” to mean “walls that curve

in the horizontal plane as they extend from the front to the rear of the shell.” (Tr. 1247:2-4.)

The Accused Products do not have walls that curve in the horizontal plane as they extend from

the front to the rear of the shell. (DTX369 (Vengeance).) None of Riddell’s technical expert’s

testimony leads to the contrary conclusion. (Tr. 415:16-416:17, 423:14-20, 428:8-11.) On this

record, no reasonable jury could find that Riddell met its burden of proving that the accused

Vengeance helmets infringe claim 6 of the ‘118 patent. The Court should grant Schutt JMOL of

non-infringement of Asserted Claim 6 of the ‘118 patent.

       Schutt also moves for a new trial on priority. Specifically, the jury’s verdict that

Riddell met its burden of proving that the Provisional Application provides support for the offset

band-related limitations of asserted claims 1, 2, 5, 6, 11, and 40 of the ‘818 patent (the “Offset



                                                 2
Claims”) was against the clear weight of the evidence. The only possible support for those

limitations in the Provisional Application is in the drawings—specifically, figures 19 and 20.

(Tr. 435:12-16.) Figures 19 and 20 of the Provisional Application fail to provide support for

each of the Offset Band Limitations. Additionally, the jury’s verdict that Riddell met its burden

of proving that the Provisional Application provides support for an “integrally formed” raised

central band or rear offset band was against the clear weight of the evidence. The only possible

support for an “integrally formed” raised central band in the Provisional Application is in the

drawings. (Tr. 435:2-16, 435:21-436:3, 439:18-21.) But both Riddell’s and Schutt’s witnesses

testified that a person cannot tell from a drawing or photograph whether a raised central band is

integrally formed. (Tr. 313:14-20, 323:12-324:5, 331:13-15, 439:12-17, 910:9-911:10, 914:6-7,

440:4-441:6, 1118:6-1119:1.) For these reasons, the Court should grant Schutt a new trial on

priority.

        And finally, Schutt request that the Court grant it a new trial on invalidity. First,

the jury’s verdict that the asserted claims of the ‘818 patent are not obvious over VSR4 in

combination with Bike was against the clear weight of the evidence. Second, the jury’s verdict

that claims 1, 2, 5, 11, and 50 of the ‘818 patent and claim 6 of the ‘118 patent were not obvious

over JOFA alone was against the clear weight of the evidence. And third, the jury’s verdict that

claim 6 of the ‘118 patent was not obvious over Wilson F2000 in combination with Sears 2442

was against the clear weight of the evidence. The record evidence establishes, and Riddell does

not dispute, that VSR4, Bike, JOFA, Wilson F2000, and Sears 2442 are prior art. The record

evidence also establishes—through both Schutt’s and Riddell’s witnesses—that these references

disclose all of the claimed features of the Asserted Claims of the patents-in-suit and that one of




                                                3
ordinary skill in the art would have motivated to combine the various features of these references

to achieve the claimed invention.

                                        CONCLUSION

       For these reasons, and for the reasons set forth in Schutt’s contemporaneously-filed

combined memorandum of law, Schutt requests the aforementioned relief.



Dated: June 17, 2019                         Respectfully submitted,

                                             /s/ James J. Lukas, Jr.
                                             Richard D. Harris
                                             Howard E. Silverman
                                             James J. Lukas, Jr.
                                             Matthew J. Levinstein
                                             Benjamin P. Gilford
                                             Callie J. Sand
                                             GREENBERG TRAURIG, LLP
                                             77 West Wacker Drive, Suite 3100
                                             Chicago, Illinois 60601
                                             (312) 456-8400
                                             (312) 456-8435

                                             Attorneys for Defendant Kranos
                                             Corporation d/b/a/ Schutt Sports




                                                4
                                 CERTIFICATE OF SERVICE

      The undersigned attorney hereby certifies that all counsel of record who are deemed to

have consented to electronic service are being served with a copy of this document via the

Court’s CM/ECF system on June 17, 2019.

                                          /s/ James J. Lukas, Jr.
